Exhibit 10.31

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of May 13,
2015, by and between PARTNERS FOR GROWTH IV, L.P. (“PFG”) and Sonic Foundry,
Inc., a Maryland corporation with its principal place of business at 222 W.
Washington Avenue, Madison, WI 53703 (“Grantor”), with reference to the
following facts:

A. PFG and Grantor, as Borrower, are parties to that certain Loan and Security
Agreement of even date with this Agreement (as amended from time to time, the
“Loan Agreement”). (Capitalized terms used herein have the meaning assigned in
the Loan Agreement.)

B. Pursuant to the Loan Agreement, Grantor has granted to PFG a security
interest in all of the Collateral. The Collateral includes without limitation
all Intellectual Property (including without limitation the Intellectual
Property described herein).

Grantor agrees as follows:

1. To secure performance of all of its “Obligations” as defined in the Loan
Agreement, Grantor grants to PFG a security interest in all of Grantor’s right,
title and interest in Grantor’s “Intellectual Property”, including without
limitation (i) the trademarks and servicemarks listed or required to be listed
from time to time on Schedule A hereto, whether registered or not, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks, and (ii) the patents and patent applications listed or required
to be listed from time to time on Schedule B hereto and all like protections
including, without limitation, all improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same, (iii) all
copyrights, maskworks, software, computer programs and other works of authorship
listed or required to be listed from time to time on Schedule C hereto, and all
extensions and renewals thereof, (iv) all domain names and domain name rights
used in connection with its business and that of its Subsidiaries, all legal and
equitable rights in domain names and ownership thereof, domain registry, domain
servers, web hosting and related contracts, services and facilities
(collectively, “Domain Rights”) listed or required to be listed from time to
time on Schedule D hereto, and all extensions and renewals thereof, and (iv) all
rights to recover for past or future infringement of any of the foregoing, and
(v) all right, title and interest in and to any and all present and future
license agreements with respect to any of the foregoing, and (vi) all present
and future accounts, accounts receivable and other rights to payment arising
from, in connection with or relating to any of the foregoing.

2. Grantor represents and warrants that (i) listed on Schedule A hereto are all
trademark registrations and pending registrations owned or controlled by
Grantor, (ii) listed on Schedule B are all



--------------------------------------------------------------------------------

patents and patent applications owned or controlled by Grantor, (iii) listed on
Schedule C are all copyrights, software, computer programs, mask works, and
other works of authorship owned or controlled by Grantor which are registered
with the United States Copyright Office, and (iv) listed on Schedule D are all
Domain Rights in which Grantor has any legal, contractual or equitable right.
Grantor shall: (a) protect, defend and maintain the validity and enforceability
of its intellectual property, other than intellectual property of immaterial
business and monetary value that Grantor’s executive management has made a
determination not to maintain; (b) promptly advise PFG in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Grantor’s business to be abandoned, forfeited or dedicated
to the public without PFG’s written consent. If, before the Obligations have
been paid and/or performed in full, Grantor shall (i) adopt, use, acquire or
apply for registration of any trademark, service mark or trade name, (ii) apply
for registration of any patent or obtain any patent or patent application;
(iii) create or acquire any published or material unpublished works of
authorship material to the business that is or is to be registered with the U.S.
Copyright Office or any non-U.S. equivalent or other Governmental Body; or
(iv) register or acquire any domain name or domain name rights, then the
provisions of Section 1 shall automatically apply thereto, and Grantor shall
provide PFG written notice thereof concurrently with delivery of Borrower’s
monthly compliance certificate. Grantor shall further provide PFG with all
information and details relating to the foregoing and shall take such further
actions as PFG may reasonably request from time to time to perfect or continue
the perfection of PFG’s interest in such intellectual property.

3. This Agreement is being executed and delivered pursuant to the Loan
Agreement; nothing herein limits any of the terms or provisions of the Loan
Agreement, and PFG’s rights hereunder and under the Loan Agreement are
cumulative. This Agreement, the Loan Agreement and the other Loan Documents set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions, oral
representations, oral agreements and oral understandings between the parties.
This Agreement may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by the parties hereto; provided, however, and
notwithstanding the foregoing, PFG may amend the Schedules hereto from time to
time when it becomes aware of new Intellectual Property subject to this
Agreement. In the event of any litigation between the parties based upon,
arising out of, or in any way relating to this Agreement, the prevailing party
shall be entitled to recover all of its costs and expenses (including without
limitation attorneys’ fees) from the non-prevailing party. This Agreement and
all acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of PFG and Grantor shall be governed by,
and construed in accordance with the internal laws (and not the conflict of laws
rules) of the State of California.

4. Grantor agrees that simultaneously with the execution of this Agreement, and
thereafter upon any amendment of Schedule A, Schedule B, Schedule C or Schedule
D, the appropriate entities



--------------------------------------------------------------------------------

constituting Grantor shall execute notices in the forms appended hereto (each, a
“Notice”), as appropriate, with respect to all of the pledged Intellectual
Property, now owned or hereafter acquired, and shall deliver each Notice to PFG
for the purpose of recordation at the U.S. Patent and Trademark Office or the
U.S. Copyright Office, or otherwise, as appropriate. Whether or not Grantor
executes such a Notice reflecting new Intellectual Property, Grantor hereby
irrevocably appoints PFG as its lawful attorney-in-fact without any further
authorization to file such notices, liens or other instruments as may be
customary from time to time for PFG to perfect security interests in Grantor’s
Intellectual Property. With respect to the power of attorney granted in the
attached Domain Rights Collateral Agreement and Notice, so long as no default
has occurred and is continuing under the Loan Documents, PFG shall not take any
action referenced therein in the name of Grantor.

[Signature Page Follows]



--------------------------------------------------------------------------------

Address of Grantor: Sonic Foundry, Inc. 222 W. Washington Avenue Madison, WI
53703 By:

/s/ Ken Minor

Name:

Ken Minor

Title:

Chief Financial Officer

Address of PFG: PARTNERS FOR GROWTH IV, L.P. Partners for Growth IV, L.P. 150
Pacific Avenue San Francisco, California 94111 By:

/s/ Lorraine Nield

Name:

Lorraine Nield

Title: Manager, Partners for Growth IV, LLC Its: General Partner

Intellectual Property Security Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE A

Sonic Foundry, Inc.

Trademark Schedule

 

Serial Number -
Registration Number

  

Date

  

Mark

  

Owner

2744740    4/2000    Sonic Foundry    Sonic Foundry 3172831    11/2006   
Mediasite logo    Sonic Foundry 3178908    12/2006    Mediasite    Sonic Foundry
3761708    3/2010    Anvil logo    Sonic Foundry 2399704    5/2006    UK -
Mediasite    Sonic Foundry 5004175    11/2006    Japan-Mediasite    Sonic
Foundry 619119    9/2004    Canada-Sonic Foundry    Sonic Foundry 695781   
9/2007    Canada-Mediasite    Sonic Foundry



--------------------------------------------------------------------------------

SCHEDULE B

Sonic Foundry, Inc.

Patent Schedule

 

Serial Number -
Registration Number

  

Date

  

Mark

  

Owner

2744740    4/2000    Sonic Foundry    Sonic Foundry 3172831    11/2006   
Mediasite logo    Sonic Foundry 3178908    12/2006    Mediasite    Sonic Foundry
3761708    3/2010    Anvil logo    Sonic Foundry 2399704    5/2006    UK -
Mediasite    Sonic Foundry 5004175    11/2006    Japan-Mediasite    Sonic
Foundry 619119    9/2004    Canada-Sonic Foundry    Sonic Foundry 695781   
9/2007    Canada-Mediasite    Sonic Foundry



--------------------------------------------------------------------------------

SCHEDULE C

Sonic Foundry, Inc.

COPYRIGHTS

 

Copyright Number

  

Date

  

Title / Work

  

Owner

None                                             



--------------------------------------------------------------------------------

SCHEDULE D

Sonic Foundry, Inc.

DOMAIN RIGHTS

 

Domain Name

  

Service Provider Contact

Details and Account Number (if
any)

  

Owner and Registrar or
Administrative Contact

of Record

  

Expiry Date of

Domain

Sonicfoundry.com   

For redundancy

 

TDS

Co#6084431600

Jodie Laitinen

608 310 7717

Jodie.laitinen@tdsmetro.com

 

AT&T

Acct circuit id BREC693865

Jonathan Moen

262 879 6714

jmoen@ems.att.com

   Sonic Foundry, Inc.    1/18/20 Sonicfoundry.org    Same    Sonic Foundry,
Inc.    6/2/19 Sonicfoundry.net    Same    Sonic Foundry, Inc.    2/17/17
Sfoundry.com    Same    Sonic Foundry, Inc.    12/3/19 Media-mission.nl   

BytePark

Weegree 63

2643 KC Pijnacker

NL

+31-88-2983727

   Media Mission BV    7/1/15 Mediamission.eu    Same    Media Mission BV   
4/6/16 Mediamission.nl    Same    Media Mission BV    7/1/15 Mediamission.bv   
Same    Media Mission BV    3/31/16 Mediasite.eu    Same    Media Mission BV   
4/6/16 Mindflake.eu    Same    Media Mission BV    3/19/16 Mindflake.nl    Same
   Media Mission BV    3/19/16 Mindflake.org    Same    Media Mission BV   
3/19/16 Mindflake.com    Same    Media Mission BV    3/19/16 Poppecasting.nl   
Same    Media Mission BV    10/17/15 Poppekasting.nl    Same    Media Mission BV
   10/17/15 Puppetcasting.com    Same    Media Mission BV    10/17/15
Streamplayer.info    Same    Media Mission BV    7/19/15



--------------------------------------------------------------------------------

Streamplayer.nl Same Media Mission BV 7/19/15 Mediasite.co.jp

USEN

3-1-2 Kita Aoyama

Minato-ku

Tokyo, Japan

+81-3-6823-7111

Mediasite KK Auto update continuously Activellj.jp

GMO Internet

Cerulean Tower 26-1

Sakuragaoka-cho

Shibuy-ku

Tokyo, Japan

Mediasite KK 10/31/16 Liveonseminar.jp GMO Internet Mediasite KK 7/31/15
Msk-web.jp GMO Internet Mediasite KK 3/31/16



--------------------------------------------------------------------------------

TRADEMARK COLLATERAL AGREEMENT AND NOTICE

This Trademark Collateral Agreement and Notice dated as of April     , 2015
(“Trademark Agreement”), is between Sonic Foundry, Inc., a Maryland corporation
with its principal place of business at 222 W. Washington Avenue, Madison, WI
53703 (“Assignor”) and Partners for Growth IV, L.P., 150 Pacific Avenue, San
Francisco, CA 94111 (“Assignee”) pursuant to a Loan and Security Agreement and
an Intellectual Property Security Agreement of even date herewith by and among
Assignor and Assignee (the “IP Security Agreement”) and pursuant to certain
other loan documents referenced therein (collectively, the “Loan Documents”).

WHEREAS, Assignor is the owner of certain trademarks, including all federal
applications and/or registrations therefor, together with the goodwill of the
business connected with the use of and symbolized thereby, as listed on Exhibit
1 hereto (the “Marks”); and

WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Marks and all proceeds thereof and all other related claims and rights as more
fully described in the Loan Documents;

NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Marks and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.

Executed as of the date first above written.

 

Assignor: Assignee: SONIC FOUNDRY, INC. PARTNERS FOR GROWTH IV, L.P. By

 

By

 

Chief Executive Officer By

 

Name:

 

Secretary Title: Manager, Partners for Growth IV, LLC Its General Partner



--------------------------------------------------------------------------------

EXHIBIT 1

Sonic Foundry, Inc.

Trademark Schedule

 

Serial Number -

Registration Number

  

Date

  

Mark

  

Owner

2744740    4/2000    Sonic Foundry    Sonic Foundry 3172831    11/2006   
Mediasite logo    Sonic Foundry 3178908    12/2006    Mediasite    Sonic Foundry
3761708    3/2010    Anvil logo    Sonic Foundry 2399704    5/2006    UK -
Mediasite    Sonic Foundry 5004175    11/2006    Japan-Mediasite    Sonic
Foundry 619119    9/2004    Canada-Sonic Foundry    Sonic Foundry 695781   
9/2007    Canada-Mediasite    Sonic Foundry



--------------------------------------------------------------------------------

PATENT COLLATERAL AGREEMENT AND NOTICE

This Patent Collateral Agreement and Notice dated as of April     , 2015,
(“Patent Agreement”), is between Sonic Foundry, Inc. a Maryland corporation with
its principal place of business at 222 W. Washington Avenue, Madison, WI 53703
(“Assignor”) and Partners for Growth IV, L.P., 150 Pacific Avenue, San
Francisco, CA 94111 (“Assignee”) pursuant to a Loan and Security Agreement and
an Intellectual Property Security Agreement of even date herewith by and among
Assignor and Assignee (the “IP Security Agreement”) and pursuant to certain
other loan documents referenced therein (collectively, the “Loan Documents”).

WHEREAS, Assignor is the owner of certain United States patents and/or patent
applications as listed on Exhibit 1 hereto (the “Patents”); and

WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Patents and all proceeds thereof and all other related claims and rights as more
fully described in the Loan Documents;

NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Patents and all
proceeds thereof and gives notice of such security interest and the existence of
the IP Security Agreement providing therefor.

Executed as of the date first above written.

 

Assignor: Assignee: Sonic Foundry, Inc. PARTNERS FOR GROWTH IV, L.P. By

 

By

 

Chief Executive Officer By

 

Name:

 

Secretary Title: Manager, Partners for Growth IV, LLC Its General Partner



--------------------------------------------------------------------------------

EXHIBIT 1

Sonic Foundry, Inc.

Patent Schedule

 

Serial Number -

Registration Number

  

Date

  

Mark

  

Owner

2744740    4/2000    Sonic Foundry    Sonic Foundry 3172831    11/2006   
Mediasite logo    Sonic Foundry 3178908    12/2006    Mediasite    Sonic Foundry
3761708    3/2010    Anvil logo    Sonic Foundry 2399704    5/2006    UK -
Mediasite    Sonic Foundry 5004175    11/2006    Japan-Mediasite    Sonic
Foundry 619119    9/2004    Canada-Sonic Foundry    Sonic Foundry 695781   
9/2007    Canada-Mediasite    Sonic Foundry



--------------------------------------------------------------------------------

COPYRIGHT COLLATERAL AGREEMENT AND NOTICE

This Copyright Collateral Agreement and Notice dated as of April     , 2015
(“Copyright Agreement”), is between Sonic Foundry, Inc., a Maryland corporation
with its principal place of business at 222 W. Washington Avenue, Madison, WI
53703 (“Assignor”) and Partners for Growth IV, L.P., 150 Pacific Avenue, San
Francisco, CA 94111 (“Assignee”) pursuant to a Loan and Security Agreement, an
Intellectual Property Security Agreement of even date herewith by and among
Assignor and Assignee (the “IP Security Agreement”) and pursuant to certain
other loan documents referenced therein (collectively, the “Loan Documents”).

WHEREAS, Assignor is or may in the future be the owner of certain copyrightable
works which are the subject of United States copyright registrations and/or
copyright applications as listed from time to time on Exhibit 1 hereto (the
“Copyrights”); and

WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Copyrights and all proceeds thereof and all other related claims and rights as
more fully described in the IP Security Agreement in favor of the Assignee, by
and among Assignor and Assignee;

NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Copyrights and all
proceeds thereof and gives notice of such security interest and the existence of
the IP Security Agreement providing therefor.

Executed as of the date first above written.

 

Assignor: Assignee: Sonic Foundry, Inc. PARTNERS FOR GROWTH IV, L.P. By

 

By

 

Chief Executive Officer By

 

Name:

 

Secretary Title: Manager, Partners for Growth IV, LLC Its General Partner



--------------------------------------------------------------------------------

EXHIBIT 1

Sonic Foundry, Inc.

COPYRIGHT SCHEDULE

 

Copyright Number

  

Date

  

Title / Work

  

Owner

None                                                      



--------------------------------------------------------------------------------

DOMAIN RIGHTS COLLATERAL AGREEMENT AND NOTICE

This Domain Rights Collateral Agreement and Notice dated as of April     , 2015
(“Domain Agreement”), is between Sonic Foundry, Inc., a Maryland corporation
with its principal place of business at 222 W. Washington Avenue, Madison, WI
53703 (“Assignor”) and Partners for Growth IV, L.P., 150 Pacific Avenue, San
Francisco, CA 94111 (“Assignee”) pursuant to a Loan and Security Agreement, an
Intellectual Property Security Agreement of even date herewith by and among
Assignor and Assignee (the “IP Security Agreement”) and pursuant to certain
other loan documents referenced therein (collectively, the “Loan Documents”).

WHEREAS, Assignor is the owner of certain Domain Rights as defined in the Loan
Documents which are, as of the date hereof, as listed on Exhibit 1 hereto (the
“Domain Rights”); and

WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Domain Rights and all proceeds thereof and all other related claims and rights
as more fully described in the IP Security Agreement in favor of the Assignee,
by and among Assignor and Assignee;

NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations: (1) Assignor hereby pledges
and grants to Assignee a security interest and lien in and to the Domain Rights
and all proceeds thereof and gives notice of such security interest and the
existence of the IP Security Agreement providing therefor; and (2) Assignor
hereby irrevocably appoints PFG as its lawful attorney-in-fact without any
further authorization to take any action and file any notice on behalf of
Assignor that Assignor itself could file in respect of its Domain Rights,
including without limitation, to transfer Domain Rights, change administrative
contacts in respect of Domain Rights, maintain Domain Rights, and provide
instructions to domain hosting services and any domain name registrars.

Executed as of the date first above written.

 

Assignor: Assignee: Sonic Foundry, Inc. PARTNERS FOR GROWTH IV, L.P. By

 

By

 

Chief Executive Officer By

 

Name:

 

Secretary Title: Manager, Partners for Growth IV, LLC Its General Partner



--------------------------------------------------------------------------------

SCHEDULE D

Sonic Foundry, Inc.

DOMAIN RIGHTS

 

Domain Name

  

Service Provider Contact

Details and Account Number (if
any)

  

Owner and Registrar or
Administrative Contact

of Record

  

Expiry Date of

Domain

Sonicfoundry.com   

For redundancy

 

TDS

Co#6084431600

Jodie Laitinen

608 310 7717

Jodie.laitinen@tdsmetro.com

 

AT&T

Acct circuit id BREC693865

Jonathan Moen

262 879 6714

jmoen@ems.att.com

   Sonic Foundry, Inc.    1/18/20 Sonicfoundry.org    Same    Sonic Foundry,
Inc.    6/2/19 Sonicfoundry.net    Same    Sonic Foundry, Inc.    2/17/17
Sfoundry.com    Same    Sonic Foundry, Inc.    12/3/19 Media-mission.nl   

BytePark

Weegree 63

2643 KC Pijnacker

NL

+31-88-2983727

   Media Mission BV    7/1/15 Mediamission.eu    Same    Media Mission BV   
4/6/16 Mediamission.nl    Same    Media Mission BV    7/1/15 Mediamission.bv   
Same    Media Mission BV    3/31/16 Mediasite.eu    Same    Media Mission BV   
4/6/16 Mindflake.eu    Same    Media Mission BV    3/19/16 Mindflake.nl    Same
   Media Mission BV    3/19/16 Mindflake.org    Same    Media Mission BV   
3/19/16 Mindflake.com    Same    Media Mission BV    3/19/16 Poppecasting.nl   
Same    Media Mission BV    10/17/15 Poppekasting.nl    Same    Media Mission BV
   10/17/15



--------------------------------------------------------------------------------

Puppetcasting.com Same Media Mission BV 10/17/15 Streamplayer.info Same Media
Mission BV 7/19/15 Streamplayer.nl Same Media Mission BV 7/19/15 Mediasite.co.jp

USEN

3-1-2 Kita Aoyama

Minato-ku

Tokyo, Japan

+81-3-6823-7111

Mediasite KK Auto update continuously Activellj.jp

GMO Internet

Cerulean Tower 26-1

Sakuragaoka-cho

Shibuy-ku

Tokyo, Japan

Mediasite KK 10/31/16 Liveonseminar.jp GMO Internet Mediasite KK 7/31/15
Msk-web.jp GMO Internet Mediasite KK 3/31/16